DETAILED ACTION
This office action is a response to an application filed on 12/23/2020 in which claims 1-21 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 2, 5, 6, 8, 9, 10 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 9, 10, 11, 12, 16, 17 and 21 of the application 17/153163. The claims are almost identical, they are not patentably distinct from each other. 
The compared table below shows only Example (sample) of how each of these claims are not patentably distinct from each other such as claims 1, 7, 8, 9, 10, 11, 12, 16 ,17 and 21 respectively of the co-pending applications 17/153163.


Copending application 17/153163
Explanation
Claim 1
A method for autonomous selection of a data routing path in a computer network, comprising:
forming a pulse group comprising a plurality of nodes in a computer network;

automatically sending a plurality of pulse messages from a first node in the pulse group to other nodes in the pulse group;
receiving one of the plurality of pulse messages by a second node in the pulse group, wherein the one of the plurality of pulse messages includes a first timestamp associated with sending time by the first node, wherein the one of the plurality of pulse messages is received at a reception time associated with a second time stamp;
automatically computing a first one-way latency for a direct path from the first node to the second node based on the first time stamp and the second time stamp;
automatically recording, in a one-way latency matrix, one-way latencies between each pair of nodes in the pulse group, wherein the one-way latencies includes the first one- way latency; and
automatically determining a low-latency data routing path from the first node to the second node based on the one-way latencies in the one-way latency matrix, wherein the data routing path includes at least a third node in the pulse group, wherein the low-latency data routing path has a lower sum of one-way latencies from the first node to the second node via the third node than the first one-way latency.



























The method of claim 1, wherein the first one-way latency from the first node to the second node is automatically computed at the second node, wherein the first one-way latency is automatically updated in the one-way latency matrix by the second node.


Claim 5
The method of claim 1, wherein at least some computer clocks at the plurality of nodes in the pulse group have skews relative to each other, wherein automatically determining a low-latency data routing path from the first node to the second node based on the one-way latencies in the one-way latency matrix is independent of the skews between the some of the computer clocks at the plurality of nodes in the pulse group.



Claim 6
The method of claim 1, wherein the pulse group is initiated by one of the plurality of nodes as a genesis node, the method further comprising:
inviting nodes in the plurality of nodes by the genesis node to connect to the genesis node to form the pulse group.


Claim 8
The method of claim 1, wherein the plurality of pulse messages are formed by single data packets



Claim 9
The method of claim 1, wherein the low-latency data routing path has a total latency defined by a sum of one-way latencies from the first node to the third node and from the third node to the second node.



Claim 10
A non-transitory computer-readable medium storing a plurality of instructions which, when executed by one or more processors, cause the one or more processors to perform operations a computer network, the operations comprising:
forming a pulse group comprising a plurality of nodes in the computer network
automatically sending a plurality of pulse messages from a first node in the pulse group to other nodes in the pulse group;
receiving one of the plurality of pulse messages by a second node in the pulse group, wherein the one of the plurality of pulse messages includes a first timestamp associated with sending time by the first node, wherein the one of the plurality of pulse messages is received at a reception time associated with a second time stamp;
automatically computing a first one-way latency for a direct path from the first node to the second node based on the first time stamp and the second time stamp;
automatically recording, in a one-way latency matrix, one-way latencies between each pair of nodes in the pulse group, wherein the one-way latencies includes the first one- way latency; and
automatically determining a low-latency data routing path from the first node to the second node based on the one-way latencies in the one-way latency matrix, wherein the data routing path includes at least a third node in the pulse group, wherein the low-latency data routing path has a lower sum of one-way latencies from the first node to the second node via the third node than the first one-way latency.



































Claim 16
A computer system for providing autonomous selection of a data routing path in a computer network, comprising:

 a server configured to send instructions to a plurality of nodes in a computer network; and 

a memory storing the instructions that, when executed by the one or more processors at the plurality of nodes, cause the plurality of nodes to: 

form a pulse group comprising a plurality of nodes in the computer network; 

automatically send a plurality of pulse messages from a first node in the pulse group to other nodes in the pulse group; receive one of the plurality of pulse messages by a second node in the pulse group, 
wherein the one of the plurality of pulse messages includes a first timestamp associated with sending time by the first node, wherein the one of the plurality of pulse messages is received at a reception time associated with a second time stamp; 

automatically compute a first one-way latency for a direct path from the first node to the second node based on the first time stamp and the second time stamp; 

automatically record, in a one-way latency matrix, one-way latencies between each pair of nodes in the pulse group, wherein the one-way latencies includes the first one-way latency; and 

automatically determine a low-latency data routing path from the first node to the second node based on the one-way latencies in the one-way latency matrix, wherein the data routing path includes at least a third node in the pulse group, wherein the low-latency data routing path has a lower sum of one-way latencies from the first node to the second node via the third node than the first one-way latency.






























A method for autonomously selecting data routing path over a computer network by a distributed system, comprising:

forming a pulse group comprising a plurality of nodes in a computer network;

automatically measuring one-way latencies between nodes in the pulse group, including a first one-way latency for a direct path from a first node to a second node;

automatically recording, in a one-way latency matrix, the one-way latencies between nodes in the pulse group;

automatically determining a lower-latency data routing path from the first node to the second node based on the one-way latencies in the one-way latency matrix, wherein the lower-latency data routing path passes through a first relay node in the pulse group, wherein the lower-latency data routing path has a lower sum of one-way latencies from the first node to the second node via the first relay node than the first one-way latency; and



Claim 7
The method of claim 1, wherein automatically measuring one-way latencies between nodes in the pulse group comprises:

automatically sending a plurality of pulse messages from the first node in the pulse group to other nodes in the pulse group;

receiving one of the plurality of pulse messages by the second node in the pulse group, wherein the one of the plurality of pulse messages includes a first timestamp associated with a sending time by the first node, wherein the one of the plurality of pulse messages is received at a reception time associated with a second time stamp; and

automatically computing the first one-way latency for the direct path from the first node to the second node based on the first time stamp and the second time stamp, wherein the first one-way latency is recorded in the one-way latency matrix.



The method of claim 7, wherein the first one-way latency from the first node to the second node is automatically computed at the second node, wherein the first one-way latency is automatically updated in the one-way latency matrix by the second node.


Claim 9
The method of claim 7, wherein at least some computer clocks at the plurality of nodes in the pulse group have skews relative to each other, wherein automatically determining a lower-latency data routing path from the first node to the second node based on the one-way latencies in the one-way latency matrix is independent of the skews between the some of the computer clocks at the plurality of nodes in the pulse group.





Claim 11
The method of claim 1, wherein the pulse group is initiated by one of the plurality of nodes as a genesis node, the method further comprising:
inviting nodes in the plurality of nodes by the genesis node to connect to the genesis node to form the pulse group.


The method of claim 7,
Wherein the plurality of pulse messages are formed by a single data packets.



Claim 1
the lower-latency data routing path has a lower sum of one-way latencies from the first node to the second node via the first relay node.





Claim 12
A non-transitory computer-readable medium storing a plurality of instructions which, when executed by one or more processors, cause the one or more processors to perform operations a computer network, the operations comprising:

forming a pulse group comprising a plurality of nodes in a computer network;

automatically measuring one-way latencies between nodes in the pulse group, including a first one-way latency for a direct path from a first node to a second node;

automatically recording, in a one-way latency matrix, the one-way latencies between nodes in the pulse group;

automatically determining a lower-latency data routing path from the first node to the second node based on the one-way latencies in the one-way latency matrix, wherein the lower-latency data routing path passes through a first relay node in the pulse group, wherein the lower-latency data routing path has a lower sum of one-way latencies from the first node to the second node via the first relay node than the first one-way latency; and

sending data from the first node to the second node via the first relay node along the lower-latency data routing path, wherein a payment transfer is automatically recorded in response to sending data along the lower-latency data routing path

Claim 16
The non-transitory computer-readable medium of claim 12, wherein automatically measuring one-way latencies between nodes in the pulse group comprises:

automatically sending a plurality of pulse messages from the first node in the pulse group to other nodes in the pulse group;

receiving one of the plurality of pulse messages by the second node in the pulse group, wherein the one of the plurality of pulse messages includes a first timestamp associated with a sending time by the first node, wherein the one of the plurality of pulse messages is received at a reception time associated with a second time stamp; and

automatically computing the first one-way latency for the direct path from the first node to the second node based on the first time stamp and the second time stamp, wherein the first one-way latency is recorded in the one-way latency matrix.






Claim 17
A computer system for autonomously selecting data routing path over a computer network, comprising:

a server configured to send instructions to a plurality of nodes in a computer network; and 

a memory storing the instructions that, when executed by the one or more processors at the plurality of nodes, cause the plurality of nodes to:

form a pulse group comprising a plurality of nodes in a computer network;

 
automatically measure one-way latencies between nodes in the pulse group, including a first one-way latency for a direct path from a first node to a second node; 

automatically record, in a one-way latency matrix, the one-way latencies between nodes in the pulse group;

 automatically determine a lower-latency data routing path from the first node to the second node based on the one-way latencies in the one-way latency matrix, wherein the lower-latency data routing path passes through a first relay node in the pulse group, wherein the lower-latency data routing path has a lower sum of one-way latencies from the first node to the second node via the first relay node than the first one-way latency; and send data from the first node to the second node via the first relay node along the lower-latency data routing path, wherein a payment transfer is automatically recorded in response to sending data along the lower-latency data routing path.

Claim 21

automatically sending a plurality of pulse messages from the first node in the pulse group to other nodes in the pulse group; receiving one of the plurality of pulse messages by the second node in the pulse group, wherein the one of the plurality of pulse messages includes a first timestamp associated with 
a sending time by the first node, wherein the one of the plurality of pulse messages is received at a reception time associated with a second time stamp; and 

automatically computing the first one-way latency for the direct path from the first node to the second node based on the first time stamp and the second time stamp, wherein the first one-way latency is recorded in the one-way latency matrix.


The method claim 1 of the instant application is read by the combination of method claim 1 and 7 of the copending application. All the underlined limitations are the same as the underlined limitations of copending claims.












































































The limitations of claim 2 of instant application is read by the limitations of claim 8.









The limitations of claim 5 of instant application is read by the limitations of claim 9.















The limitations of claim 6 is read by the limitations of claim 11.













The limitations of claim 9 is read by the limitations of claim 1.









Both claims are CRM claims. The instant applications of claim 10 is ready by the combination of claims 12 and claim 18 of copending applications.



























































































Both claims are system claims. The limitations of claim 16 is read by the combining limitations of copending claim 17 and  claim 21.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-2, 9, 10-11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Joseph et al (US 2003/0123436 A1) in view of Keskkula et al (US 2014/0177460 A1).

Regarding claim 1, Joseph discloses a method for autonomous selection of a data routing path in a computer network(paragraph [0055]; provision is performed automatically, wherein provision includes generate routing information such as carrier information, destination in a network, paragraph [0079]; selecting data routing path which includes destination carrier, destination gateways;), comprising:
forming a pulse group comprising a plurality of nodes in a computer network (paragraph [0080]; Selecting particular destination gateways; paragraph [0081] in page 7; routing information specify the routing path which include particular destination gateways such as originating gateway, interim gateway, destination gateway);
automatically sending a plurality of pulse messages from a first node in the pulse group to other nodes in the pulse group (paragraph [0095] and [0096]; packets are sent from fist gateway to second gateway; paragraph [0097]; data packets are sent from first gateway to second gateways D and A);
receiving one of the plurality of pulse messages by a second node in the pulse group, wherein the one of the plurality of pulse messages includes time stamp (paragraph [0096]; a 
automatically computing a first latency for a direct path from the first node to the second node based on the time stamp(paragraph [0096]; second gateway determines system latency (i.e. first latency);
automatically recording, in a latency matrix, latencies between each pair of nodes in the pulse group, wherein the latencies includes the first latency (paragraph [0101]; pings could be used to calculate latency which is calculated from collected ping data; each intersection of matrix have latencies which includes first latency which paragraph [0102] and [0103]; each gateway pings other gateways, the result are recorded, quality metric such as latencies are stored in the matrix); and
automatically determining a low-latency data routing path from the first node to the second node based on the latencies in the latency matrix, wherein the data routing path includes at least a third node in the pulse group, wherein the low-latency data routing path has a lower sum of latencies from the first node to the second node via the third node than the first latency (paragraph [0097]; determine low latency data routing path directly from Gateway B (i.e. first gateway) to Gateway D (i.e. second gateway) and the combined latency data of  a route that includes communication from gateway B to gateway A and from gateway A to gateway D wherein gateway A is third node, determine the latency of the path that use gateway A as  an interim gateway is less than the latency of the direct path from gateway B to gateway D)

automatically computing a first one-way latency for a direct path from the first node to the second node based on the first time stamp and the second time stamp;
automatically recording, in a one-way latency matrix, one-way latencies between each pair of nodes in the pulse group, wherein the one-way latencies includes the first one- way latency; and
automatically determining a low-latency data routing path from the first node to the second node based on the one-way latencies in the one-way latency matrix, wherein the data routing path includes at least a third node in the pulse group.
Keskkula et al discloses receiving the one of the plurality of pulse messages includes a first timestamp associated with sending time by the first node (paragraph [0032]; the time stamp included in the data by the client 108 before sending the data can be considered as timestamp associated with sending time, the client 104 receives the data (i.e. pulse messages) which includes timestamp associated with the sending time; the time taken to send the data wherein the time is associated with sending time), wherein the one of the plurality of pulse messages is received at a reception time associated with a second time stamp (paragraph [0032]; the client determines the reception time at which the data is received; the reception time is associated with second time stamp);
automatically computing a first one-way latency from the first node to the second node based on the first time stamp and the second time stamp (paragraph [0031]; the client determines one way performance measurement or one way latency)
automatically recording, in a one-way latency matrix, one-way latencies between each pair of nodes in the pulse group (paragraph [0021]; storing the performance measurements including latency, paragraph [0024]; capture and storing one way latencies between nodes), wherein the one-way latencies includes the first one-way latency (paragraph [0024]; latencies is one way latencies); and
automatically determining a low-latency data routing path from the first node to the second node based on the one-way latencies in the one-way latency matrix, wherein the data routing path includes at least a third node in the pulse group.(Fig.1; 104, 108, 118, 120; paragraph [0020]; determine lower latency from the route which includes third node or relay node; paragraph [0028]; determine lower latency for the route with includes relay node)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to modify the method automatically determining lower latency between direct route and the route via third node of Joseph with the method determining one way lower latency of Keskkula in order to minimize round trip time in bi-directional communication session taught by Keskkula.

Regarding claim 2, Joseph in view of Keskkula discloses the method of claim 1, wherein the first one-way latency from the first node to the second node is automatically computed at the second node (Keskkula; paragraph [0016]; the determination as to the routing of data from client 108 to the client 104 may be performed by client 108 in similar manner in client 104; paragraph [0024] and [0028]; one way performance measurements or one way latency measurement are actively measured); , wherein the first one-way latency (Keskkula; paragraph [0024] and [0028]; one way latency measurement) is automatically updated in the one-way latency matrix by the second node.(Joseph; paragraph [0095] and [0096]; the second gateway determine system latency; paragraph [0103]; quality matrix or latency measurement are stored into matrix; paragraph [0105];the matrix is updated at specific interval)

Regarding claim 9, Joseph in view of Keskkula discloses the method of claim 1, wherein the low-latency data routing path has a total latency defined by a sum of one-way latencies from the first node to the third node and from the third node to the second node. (Joseph; paragraph [0097]; determine combined low latency data of  a route that includes communication from gateway B to gateway A and from gateway A to gateway D wherein gateway A is third node)

Regarding claim 10, claim 10 is rejected for the same reason as set forth in claim 1 as a non-transitory computer-readable medium of method claim 1.

Regarding claim 11, claim 11 is rejected for the same reason as set forth in claim 2 as the non-transitory computer-readable medium of the method claim 2.

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 1 as a computer system of the method claim 1.

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 2 as the computer system of the method claim 2.

s 3, 12 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Joseph et al (US 2003/0123436 A1) in view of Keskkula et al (US 2014/0177460 A1) and Crandall et al (US 2002/0107040 A1).

Regarding claim 3, Joseph in view of Keskkula discloses the method of claim 1, wherein the first node is installed with a first computer logic (Kekkula; paragraph [0010]; the client (i.e. first node) comprises software which includes first computer logic at execution at the user terminal to perform the function), the method further comprising:
storing a sending time stamp in a first pulse message (Kekkula; paragraph [0032]; the time stamp included in the data by the client 108 before sending the data can be considered as storing a sending time stamp in the message) by the first computer logic (Kekkula; paragraph [0010]; the client (i.e. first node) comprises software includes first computer logic at the user terminal to perform the function; paragraph [0032]; including data in the message performed by client, therefore, storing time stamp is performed by first computer logic of client software )
sending the first pulse message to at least one of the nodes in the Pulse Group (Joseph; paragraph [0096]; a stream of data packets sent from first gateway to second gateways) by the first computer logic (Joseph; paragraph [0009]; controller is embedded into the gateway)
Joseph in view of Keskkula does not explicitly disclose the sending time stamp being based on a clock of a local computer at the first node; 
Crandall discloses the sending time stamp (paragraph [0046]; time of sending (i.e. sending time stamp) being based on a clock of a local computer at the first node (paragraph [0028]; the clock provides local time)


Regarding claim 12, claim 12 is rejected for the same reason as set forth in claim 3 as the non-transitory computer-readable medium of the method claim 3.

Regarding claim 18, claim 18 is rejected for the same reason as set forth in claim 3 as the computer system of the method claim 3.

8.	Claims 4, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Joseph et al (US 2003/0123436 A1) in view of Keskkula et al (US 2014/0177460 A1), Crandall et al (US 2002/0107040 A1) and Bergeron (US 2017/0041126 A1).

Regarding claim 4, Joseph in view of Keskkula disclose the method of claim 1, wherein the first node is installed with a second computer logic (Kekkula; paragraph [0010]; the client (i.e. first node) comprises software which includes second computer logic at execution at the user terminal to perform the function)the method further comprising:
receiving a second pulse message from one of the nodes in the Pulse Group by the second computer logic (Kekkula; paragraph [0023]; receives message from client; paragraph [0010]; the client (i.e. first node) comprises software which includes second computer logic at execution 
automatically (Joseph; paragraph [0054]; automatically perform traffic analysis; paragraph [0095]; measuring system latency) calculating a one-way latency (Keskkula; paragraph [0025] and [0031]; the client determines one way performance measurement or one way latency) from the one of the nodes in the Pulse Group to the first node based on the sending time stamp and the reception time stamp.(Keskkula; paragraph [0032]; the time stamp (i.e. sending time stamp) is included in the data before routing the data and the client determines the reception time at which the data is received;)
Joseph in view of Keskkula does not explicitly disclose the sending time stamp is based on a first clock of a local computer at the one of the nodes in the Pulse Group;
recording a reception time stamp associated with the reception of the pulse message, wherein the reception time stamp is based on a second clock at the first node; and
Crandall et al discloses the sending time stamp is based on a first clock of a local computer at the one of the nodes in the Pulse Group (Fig.9; 930; paragraph [0046]; sending time stamp; paragraph [0044]; clock provides local time, therefore, the sending time stamp is based on first clock of local computer);
recording (Fig.9; 950; paragraph [0055]; storing the time at the message is received) a reception time stamp associated with the reception of the pulse message (paragraph [0046]; reception time stamp), wherein the reception time stamp is based on a second clock at the first node (Fig.3; 230; clock; paragraph [0028]; the clock provides local time therefore, the reception time stamp is based on a second clock)

Joseph in view of Keskkula and Crandall does not explicitly disclose extracting a sending time stamp in the message.
Bergeron discloses extracting a sending time stamp in the message.(paragraph [0019]; extracting transmitting time stamp or sending time stamp in the packet)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to modify the method determine lower latency between direct route and the route via third node of Joseph in view of Keskkula and Crandall with the method extracting transmitting time stamp to perform traffic related measurement of Bergeron in order to perform measurement precisely taught by Bergeron.

Regarding claim 13, claim 13 is rejected for the same reason as set forth in claim 4 as the non-transitory computer-readable medium of the method claim 4.

Regarding claim 19, claim 19 is rejected for the same reason as set forth in claim 4 as the computer system of the method claim 4.

s 5, 14 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Joseph et al (US 2003/0123436 A1) in view of Keskkula et al (US 2014/0177460 A1), Eisen (US 2016/0019546 A1) and Mangano et al (US 2009/0049212 A1). 

Regarding claim 5, Joseph in view of Keskkula discloses the method of claim 1, automatically determining a low-latency data routing path from the first node to the second node based on the one-way latencies in the one-way latency matrix at the plurality of nodes in the pulse group.(Keskkula; Fig.1; 104, 108, 118, 120; paragraph [0020]; determine lower latency from the route which includes third node or relay node; paragraph [0028]; determine lower latency for the route with includes relay node)
Joseph in view of Keskkula does not explicitly disclose at least some computer clocks at the plurality of nodes in the pulse group have skews relative to each other.
Eisen discloses at least some computer clocks at the plurality of nodes in the pulse group have skews relative to each other. (paragraph [0149]; the different computer systems have relatively constant clock skews)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to modify the method determine lower latency between direct route and the route via third node of Joseph in view of Keskkula and Crandall with the method of Eisen in order to detect internet fraud taught by Eisen.
Joseph in view of Keskkula and Eisen does not explicitly disclose latency is independent of the skews between the some of the computer clocks. 
 latency is independent of the skews between the some of the computer clocks. (paragraph [0064]; providing maximum throughput with latency with no clock skew)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to modify the method Joseph in view of Keskkula and Eisen with the method of mangano in order to set up point –to-point interconnections taught by mangano.

Regarding claim 14, claim 14 is rejected for the same reason as set forth in claim 5 as the non-transitory computer-readable medium of the method claim 5.

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 5 as the computer system of the method claim 5.

10.	Claims 6, 7, 15, 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Joseph et al (US 2003/0123436 A1) in view of Keskkula et al (US 2014/0177460 A1) and Yu (US 2020/0145372 A1).

Regarding claim 6, Joseph in view of Keskkula discloses the method of claim 1, Joseph in view of Keskkula does not explicitly disclose the pulse group is initiated by one of the plurality of nodes as a genesis node, the method further comprising:
inviting nodes in the plurality of nodes by the genesis node to connect to the genesis node to form the pulse group.
the pulse group is initiated by one of the plurality of nodes as a genesis node (paragraph [0039]; P2P group owner sending invitation request to all the client devices) the method further comprising:
inviting nodes in the plurality of nodes by the genesis node to connect to the genesis node to form the pulse group.(paragraph [0039] and [0040]; sending invitation request to all the client devices by P2P group owner and create P2P group)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to modify the method Joseph in view of Keskkula with the method of Yu in order to facilitate communication between devices according to wireless infrastructure taught by Yu.

Regarding claim 7, Joseph in view of Keskkula discloses the method of claim 1, Joseph in view of Keskkula does not explicitly disclose the pulse group is formed by a host computer node connected to the Internet, wherein a node joins the pulse group by connecting to one of the plurality of nodes in the pulse group over the Internet.
Yu discloses the pulse group is formed by a host computer node connected to the Internet (paragraph [0039]; P2P group is created by the P2P group owner to the network which includes internet please see paragraph [0028]) wherein a node joins the pulse group by connecting to one of the plurality of nodes in the pulse group over the Internet.(paragraph [0023]; client device connects to the group owner over the internet)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to modify the method Joseph in view of Keskkula with the 

Regarding claim 15, claim 15 is rejected for the same reason as set forth in claim 6 as the non-transitory computer-readable medium of the method claim 6.

Regarding claim 21, claim 21 is rejected for the same reason as set forth in claim 6 as the computer system of the method claim 6.

11.	Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Joseph et al (US 2003/0123436 A1) in view of Keskkula et al (US 2014/0177460 A1), and GUPTA et al (US 2020/0099603 A1). 

Regarding claim 8, Joseph in view of Keskkula discloses the method of claim 1, Joseph in view of Keskkula does not explicitly disclose the plurality of pulse messages are formed by single data packets.
GUPTA discloses the plurality of pulse messages are formed by single data packets. (paragraph [0021]; plurality of request and response messages; paragraph [0115]; the plurality of request and response messages comprises packets)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to modify the method Joseph in view of Keskkula with the method of GUPTA in order to provide better network performance in compliance with SLA taught by GUPTA.

Conclusion  
12. 	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
MOCHIZUKI et al. US 2021/0126753 A1 which discloses lower latency among the plurality of nodes is determined.
Shekhar et al. US 2020/0151166 A1 which discloses low latency database analysis system.
Prauchner et al. US 2020/0145484 A1 which discloses determine if the latency is lower than the latency of the relay device in the group.

13.	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255. The examiner can normally be reached on M-F 8:30-5:00.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/A. M. A./
Examiner, Art Unit 2452


/Patrice L Winder/Primary Examiner, Art Unit 2452